UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-32600 TUCOWS INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2707366 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 96 Mowat Avenue, Toronto, Ontario M6K 3M1, Canada (Address of Principal Executive Offices) (Zip Code) (416) 535-0123 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days:YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T §232.405 of this chapter during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act):YesoNox As of November9,2011, there were 53,477,524 outstanding shares of common stock, no par value, of the registrant. TUCOWS INC. Form10-Q Quarterly Report INDEX PARTI FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of September30, 2011 (unaudited) and December31, 2010 1 Consolidated Statements of Operations (unaudited) for the three and nine months ended September30, 2011 and 2010 2 Consolidated Statements of Cash Flows (unaudited) for the three and nine months ended September30, 2011 and 2010 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PARTII OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 37 Signatures 38 TRADEMARKS, TRADE NAMES AND SERVICE MARKS Tucows®, Butterscotch® and OpenSRS® are registered trademarks of Tucows,Inc. or its subsidiaries. Other service marks, trademarks and trade names of Tucows,Inc. or its subsidiaries may be used in this Quarterly Report on Form10-Q (this “Quarterly Report”). All other service marks, trademarks and trade names referred to in this Quarterly Report are the property of their respective owners. Solely for convenience, any trademarks referred to in this Quarterly Report may appear without the ® or TM symbol, but such references are not intended to indicate, in any way, that we or the owner of such trademark, as applicable, will not assert, to the fullest extent under applicable law, our or its rights, or the right of the applicable licensor, to these trademarks. PARTI. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Tucows Inc. Consolidated Balance Sheets (Dollar amounts in U.S. dollars) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $63,669 as of September 30, 2011 and $65,000 as of December 31, 2010 Prepaid expenses and deposits Derivative instrument asset, current portion (note 7) Prepaid domain name registry and ancillary services fees, current portion Income taxes recoverable Total current assets Prepaid domain name registry and ancillary services fees, long-term portion Property and equipment Deferred financing charges Deferred tax asset, long-term portion (note 8) Intangible assets (note 5) Goodwill Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits Derivative instrument liability, current portion (note 7) - Loan payable, current portion (note 6) Deferred revenue, current portion Accreditation fees payable, current portion Deferred tax liability, current portion (note 8) Income taxes payable - Total current liabilities Derivative instrument liability, long-term portion (note 7) - Deferred revenue, long-term portion Accreditation fees payable, long-term portion Deferred rent, long-term portion - Deferred tax liability, long-term portion (note 8) Stockholders' equity (note 12) Preferred stock - no par value, 1,250,000 shares authorized; none issued and outstanding - - Common stock - no par value, 250,000,000 shares authorized; 53,477,874 shares issued and outstanding as of September 30, 2011 and 53,448,591 shares issued and outstanding as of December 31, 2010 Additional paid-in capital Accumulated other comprehensive income ) - Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements 1 Tucows Inc. Consolidated Statements of Operations (Dollar amounts in U.S. dollars) (unaudited) Three months ended September 30, Nine months ended September 30, Net revenues (note 10) $ Cost of revenues: Cost of revenues Network expenses (*) Depreciation of property and equipment Amortization of intangible assets (note 5) Total cost of revenues (note 10) Gross profit Operating expenses: Sales and marketing (*) Technical operations and development (*) General and administrative (*) Depreciation of property and equipment Amortization of intangible assets (note 5) Loss (gain) on change in fair value of forward exchange contracts ) Total expenses Income (loss) from operations ) Other income (expenses): Interest (expense) income, net ) Other income - - - Total other income (expenses) Income (loss) before provision for income taxes ) Provision for income taxes (note 8) Net income (loss) for the period $ ) $ $ $ Basic earnings (loss) per common share (note 9) $ ) $ $
